DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The limitation(s) fluorine-containing compound "in a portion of the non-magnetic support on the magnetic layer side" in the claims (emphasis added), the Examiner has given the term(s) the broadest reasonable interpretation(s) by one of ordinary skill in the art as to be interpreted as the non-magnetic support comprising a fluorine-containing compound (not the magnetic layer and/or interlayers).  
The Examiner notes that this term is defined in the specification as “the portion of the magnetic layer side on the non-magnetic support” as being referred to as a “portion of the magnetic layer side”.  This thereby define as a magnetic layer directly on the non-magnetic support or a non-magnetic layer between the non-magnetic support and the magnetic layer [0064] (or other interlayers).  However, the examiner contends that “in a portion of the non-magnetic support on the magnetic layer side” is not equivalent to “portion of the magnetic layer side on the non-magnetic support”.

Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a portion of the non-magnetic support on the magnetic layer side” in claim 2 is used by the claim to mean “a portion of the magnetic layer side on the non-magnetic support,” while the accepted meaning is “non-magnetic support.” The recitation of “in a portion of the non-magnetic support on the magnetic layer side” is not equivalent to “portion of the magnetic layer side on the non-magnetic support”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harasawa et al. (US 2009/0168265) (alternatively in view of Masaki et al. 2002/0164504)).
Regarding claims 1 and 7-12, Harasawa discloses a magnetic recording medium comprising a non-magnetic support, a magnetic layer including a ferromagnetic powder of hexagonal strontium or barium ferrite powder [0081], and a center line average roughness Ra of a surface of the magnetic recording medium on a magnetic layer side is 0.5-2.5 nm (Abstract).  Harasawa discloses an example wherein the composition of the magnetic layer is as follows:

    PNG
    media_image1.png
    380
    408
    media_image1.png
    Greyscale

	Harasawa is silent with regard to the ratio θr contact angle with respect to 1-bromonapthalene measured on a surface on the magnetic layer side after and before 1,1,1,2,2,3,4,5,5,5-decafluoropentane immersion of the magnetic recording medium.  Although Harawasa fails to disclose the specific testing parameters to obtain the the ratio θr contact angle, the composition of the layer is substantially the same as set forth in Applicant’s examples in the specification and meets the criteria set forth in the present specification for achieving the ratio θr contact angle.  Thus, it would be reasonable to expect the magnetic layer disclosed by Harasawa to necessarily exhibit the claimed ratio θr contact angle.
	The above-noted example of Harasawa fails to disclose the claimed magnetic layer ferromagnetic powder is SrFe.  Instead, the ferromagnetic powder of the magnetic layer in the above-noted example is barium ferrite.  However, the reference teaches that the ferromagnetic powder of the magnetic layer can be strontium ferrite [0081].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ferromagnetic powder set forth in the example to be strontium ferrite in view of the explicit teaching of Hawasawa that this material is suitable. 
	Harasawa fails to explicitly disclose the magnetic recording medium has an anisotropic magnetic field HK is 12 kOe or more as presently claimed.  
	However, given that Harasawa discloses the magnetic recording medium comprising the same structure and composition similarly to applicant’s invention, it is inherently clear that Harasawa would disclose the claimed anisotropic magnetic field Hk.  
	It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
	Or alternatively, Masaki discloses an anisotropic magnetic field Hk of a magnetic layer to constitute the magnetic recording medium is at least 358 kA/m [0030].  While Masaki’s magnetic property is directed to the magnetic material and/or magnetic layer, the Examiner deems that the overall magnetic recording medium will also substantially have similar magnetic properties, especially since Masaki discloses having a Hk of at least 358 kA/m.  The Examiner’s sound basis for this assertion is that anisotropic magnetic field Hk is a magnetic property and hence will be based on the magnetic layer, which is the only layer that is magnetic in Masaki’s magnetic recording medium/tape. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harasawa’s magnetic recording medium to have an anisotropic magnetic field Hk range as claimed, since Masaki discloses that having a very high anisotropic magnetic field will increase the thermal stability of magnetization [0029].

	Regarding claim 2, Harasawa discloses a fluorine-containing compound in a portion of the non-magnetic support on the magnetic layer side ([0096] and [0119]).  The Examiner is taking the position that the non-magnetic layer corresponds to the claimed non-magnetic support.
	Regarding claims 14-15, Harasawa discloses a non-magnetic layer and a back coating layer as claimed ([0107] and [0130]).
	Regarding claim 16, Harasawa discloses that the magnetic recording medium is a tape [0136].
	Recording claims 17-18, Harasawa discloses a magnetic tape cartridge and a magnetic recording and reproducing device [0015-0017].

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harasawa et al. (US 2009/0168265) (alternatively in view of Masaki et al. 2002/0164504)) as applied to claim 1, and further in view of Tano et al. (US 2018/0025748).
Regarding claims 2-6, Harasawa discloses a fluorine-containing lubricant in a magnetic recording medium, however, fails to explicitly disclose a magnetic recording medium comprising a fluorine-containing compound with the structure as claimed.
Tano discloses a magnetic recording medium comprising a lubricant with the structure as claimed (pg. 2-3, specifically General Formula I-B) in order to obtain a magnetic recording medium having excellent thermal stability and friction properties [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harasawa to incorporate a lubricant with the structure as claimed, as suggested by Tano, in order to obtain a medium with excellent thermal stability and friction properties.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harasawa et al. (US 2009/0168265) (alternatively in view of Masaki et al. 2002/0164504)), and further in view of Shimizu et al. (US 2017/0316799).
Harasawa does not teach its magnetic layer containing ɛ-iron oxide ferromagnetic powder.
However, Shimizu teaches a magnetic recording tape comprising a magnetic layer including ferromagnetic powder and binder, wherein the ferromagnetic powder includes hexagonal ferrite, ɛ-iron oxide, and the like ([0028], [0029], [0044], [0076]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Harasawa’s magnetic layer containing ɛ-iron oxide ferromagnetic powder, as suggested by Shimizu, in order to exhibit high thermal stability and increase recording density in the tape [0044].


Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harasawa et al. (US 2009/0168265) in view of Tano et al. (US 2018/0025748) and (alternatively in view of Masaki et al. 2002/0164504)). 
Regarding claims 1-12, Harasawa discloses a magnetic recording medium comprising a non-magnetic support, a magnetic layer including a ferromagnetic powder of hexagonal strontium or barium ferrite powder [0081], and a center line average roughness Ra of a surface of the magnetic recording medium on a magnetic layer side is 0.5-2.5 nm (Abstract).  
Harasawa discloses an example wherein the composition of the magnetic layer is as follows: 

    PNG
    media_image1.png
    380
    408
    media_image1.png
    Greyscale

Harasawa discloses a fluorine-containing lubricant in a magnetic recording medium, however, fails to explicitly disclose a magnetic recording medium comprising a fluorine-containing compound with the structure as claimed.
Tano discloses a magnetic recording medium comprising a lubricant with the structure as claimed (pg. 2-3, specifically General Formula I-B) in order to obtain a magnetic recording medium having excellent thermal stability and friction properties [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harasawa to incorporate a lubricant with the structure as claimed, as suggested by Tano, in order to obtain a medium with excellent thermal stability and friction properties.
	Harasawa in view of Tano is silent with regard to the ratio θr contact angle with respect to 1-bromonapthalene measured on a surface on the magnetic layer side after and before 1,1,1,2,2,3,4,5,5,5-decafluoropentane immersion of the magnetic recording medium.  Although Harawasa in view of Tano fails to disclose the specific testing parameters to obtain the the ratio θr contact angle, the composition of the layer is substantially the same as set forth in Applicant’s examples in the specification and in view of Tano meets the criteria set forth in the present specification for achieving the ratio θr contact angle.  Thus, it would be reasonable to expect the magnetic layer disclosed by Harasawa in view of Tano to necessarily exhibit the claimed ratio θr contact angle.
	The above-noted example of Harasawa fails to disclose the claimed magnetic layer ferromagnetic powder is SrFe.  Instead, the ferromagnetic powder of the magnetic layer in the above-noted example is barium ferrite.  However, the reference teaches that the ferromagnetic powder of the magnetic layer can be strontium ferrite [0081].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ferromagnetic powder set forth in the example to be strontium ferrite in view of the explicit teaching of Hawasawa that this material is suitable. 
	Harasawa fails to explicitly disclose the magnetic recording medium has an anisotropic magnetic field HK is 12 kOe or more as presently claimed.  
	However, given that Harasawa discloses the magnetic recording medium comprising the same structure and composition similarly to applicant’s invention, it is inherently clear that Harasawa would disclose the claimed anisotropic magnetic field Hk.  
	It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
	Or alternatively, Masaki discloses an anisotropic magnetic field Hk of a magnetic layer to constitute the magnetic recording medium is at least 358 kA/m [0030].  While Masaki’s magnetic property is directed to the magnetic material and/or magnetic layer, the Examiner deems that the overall magnetic recording medium will also substantially have similar magnetic properties, especially since Masaki discloses having a Hk of at least 358 kA/m.  The Examiner’s sound basis for this assertion is that anisotropic magnetic field Hk is a magnetic property and hence will be based on the magnetic layer, which is the only layer that is magnetic in Masaki’s magnetic recording medium/tape. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harasawa’s magnetic recording medium to have an anisotropic magnetic field Hk range as claimed, since Masaki discloses that having a very high anisotropic magnetic field will increase the thermal stability of magnetization [0029].

Regarding claims 14-15, Harasawa discloses a non-magnetic layer and a back coating layer as claimed ([0107] and [0130]).
	Regarding claim 16, Harasawa discloses that the magnetic recording medium is a tape [0136].
	Recording claims 17-18, Harasawa discloses a magnetic tape cartridge and a magnetic recording and reproducing device [0015-0017].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harasawa et al. (US 2009/0168265) in view of Tano et al. (US 2018/0025748) (alternatively in view of Masaki et al. 2002/0164504)), and in view of Shimizu et al. (US 2017/0316799).
Harasawa does not teach its magnetic layer containing ɛ-iron oxide ferromagnetic powder.
However, Shimizu teaches a magnetic recording tape comprising a magnetic layer including ferromagnetic powder and binder, wherein the ferromagnetic powder includes hexagonal ferrite, ɛ-iron oxide, and the like ([0028], [0029], [0044], [0076]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Harasawa’s magnetic layer containing ɛ-iron oxide ferromagnetic powder, as suggested by Shimizu, in order to exhibit high thermal stability and increase recording density in the tape [0044].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785                                                                                                                                                                                                        
/Holly Rickman/Primary Examiner, Art Unit 1785